Citation Nr: 1509038	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-45 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to August 1983 and from November 1987 to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that service connection for cervical stenosis status post diskectomy and fusion was granted in a February 2015 rating decision.  Therefore, that issue is no longer on appeal.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2014; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for lumbar spine degenerative disc disease, so that the Veteran is afforded every possible consideration.  

The Veteran has contended that his lumbar spine disability is related to a motor vehicle crash he was involved in in service.  

A VA contract examination of the Veteran was provided in December 2013 at which the examiner opined that the Veteran's current lumbar spine condition was not incurred in service as his medical records indicate that the lumbar spine issues the Veteran was treated for in service resolved.

However, the examiner did not offer an opinion on secondary service connection.  The Board notes that in a February 2015 rating decision the Veteran was awarded service connection for cervical stenosis as due to his in-service motor vehicle crash.  At his November 2014 Board hearing the Veteran testified that his doctor had told him the pain was traveling down from his neck to his low back.  An August 2014 opinion from that private doctor states in part that the Veteran's "spinal cord injury is a result of C5 injury secondary to cervical stenosis during a motor vehicle crash."  However, it is unclear whether the doctor is referring to both the Veteran's cervical spine condition and his lumbar spine condition, or only his cervical spine condition.

Therefore, the Board finds that an addendum VA medical opinion should be obtained as to whether the Veteran's current lumbar spine disability could be secondary to his now service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his lumbar spine degenerative disc disease.  The claims folder must be made available to the examiner for review.  

Based on a review of the record, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's lumbar spine degenerative disc disease was (a) caused or (b) permanently worsened beyond its normal progress by the Veteran's service-connected cervical stenosis status post discectomy and fusion, and if so, to what degree.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




